Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00043-CV

                                Carlos M. REYES and Molly Reyes,
                                           Appellants

                                                v.
                                       Bill W. BELL Sr. and
                                 Bill W. BELL Sr. and Bill Bell Jr.,
                                             Appellees

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 10-09-49378-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 24, 2015

DISMISSED

           A copy of appellants’ notice of appeal was filed in this court on January 30, 2015. The

clerk of this court notified the appellants in writing that our records did not reflect that the filing

fee in the amount of $195.00 was paid. In addition, the trial court clerk notified this court that the

clerk’s record had not been filed because appellants had not paid for the clerk’s record. Our records

do not contain any evidence that appellant is excused by statute or rule from paying the filing fee.

See TEX. R. APP. P. 5, 20.
                                                                                      04-15-00043-CV


       On June 3, 2015, we issued a show cause order directing appellants to show cause in writing

within ten days of the date of our order why this appeal should not be dismissed for failure to pay

the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellants have not responded to our order. Because

appellants have failed to pay the filing fee required to pursue this appeal, the appeal is dismissed.

See TEX. R. APP. P. 5, 42.3(c).

                                                  PER CURIAM




                                                -2-